DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1 - 11 have been considered but are moot because the new ground of rejection does not rely on any combination of  references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tejima (U.S. PG Pub # 20050212217) in view of Watanabe (U.S. PG Pub # 20120018957).

Regarding claim 1, Tejima discloses a seal ring (fig 26) for sealing a clearance between a rotary shaft (50, fig 18 same as fig 26) and a housing (60, fig 18 same as fig 26), comprising: inclined grooves (201) formed at a sliding surface so as to be arranged in a circumferential direction (201 on the sliding surface of 200), the inclined grooves being open on an outer diameter side of the seal ring to generate a drawing pressure (201 open to the outer diameter side of 200), 
supply grooves extending in a radially outward direction toward inner diameter sides of the inclined grooves (202 radially outward towards inner diameter of inclined grooves 201).
Tejima does not disclose supply grooves being open on a sealed fluid side of the seal ring,
wherein each of the supply grooves has a center axis which coincides with a radial direction of the sliding surface. 
However, Watanabe teaches supply grooves (102b, figs 9A- 9C) being open on a sealed fluid side of the seal ring (102b open to the sealed fluid side),
wherein each of the supply grooves has a center axis which coincides with a radial direction of the sliding surface (102b has a center axis coinciding with the radial direction of 101). 
It would have been obvious to one of ordinary skilled in the art to replace the supply groove s of Tejima with those of Watanabe so that the sealed fluid easily inflows to and outflows from the gap (Watanabe Para 0008).
The combination of Tejima and Watanabe discloses supply grooves extending in a radially outward direction toward inner diameter sides of the inclined grooves (Watanabe 102b radially outward towards inner diameter of inclined grooves 201 of Tejima).

Regarding claim 2, the combination of Tejima and Watanabe discloses the seal ring, wherein a seal portion (Tejima 206) is formed continuously in the circumferential direction (Tejima 206) and positioned between the supply grooves and the inclined grooves (Tejima 206 between 201 and Watanabe 102b). 

Regarding claim 3, the combination of Tejima and Watanabe discloses the seal ring, wherein the supply grooves are equally arranged in the circumferential direction (Watanabe 102b are equally arranged circumferentially, fig 1A same as fig 9A – 9C). 

Regarding claim 6, the combination of Tejima and Watanabe discloses the seal ring, wherein the supply grooves are equally arranged in the circumferential direction (Watanabe 102b are equally arranged circumferentially, fig 1A same as fig 9A – 9C). 

Claims 4, 5 and 7 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tejima (U.S. PG Pub # 20050212217) in view of Watanabe (U.S. PG Pub # 20120018957) and in further view of Ohya (U.S. PG Pub # 20160238134).

Regarding claim 4, the combination of Tejima and Watanabe discloses the seal ring.
Tejima does not disclose wherein the supply grooves are communicated with each other through a communication groove which is positioned on the inner diameter side of the seal portion and extends in the circumferential direction. 
However, Ohya teaches wherein the supply grooves are communicated with each other through a communication groove which is positioned on the inner diameter side of the seal portion and extends in the circumferential direction (316 communicates with supply grooves 312, 312, fig 10A).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the supply grooves of Tejima with a communication groove of Ohya to expel oil flowed to the second end within the pocket outside of the groove  (Ohya Para 0174).

Regarding claim 5, the combination of Tejima and Watanabe discloses the seal ring.
Tejima does not disclose further comprising dynamic pressure grooves each formed at the sliding surface between adjacent two of the supply grooves in the circumferential direction and being open on the sealed fluid side of the seal ring. 
However, Ohya teaches further comprising dynamic pressure grooves (113, fig 6) each formed at the sliding surface between adjacent two of the supply grooves in the circumferential direction (113 between 115 and 115, fig 6) and being open on the sealed fluid side of the seal ring (Watanabe 113 open to the sealed fluid side, fig 6). 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the dynamic pressure grooves of Ohya between the supply grooves of Tejima so that the friction loss is decreased not depending on the direction of rotation of the seal ring (Ohya Para 0033).

Regarding claim 7, the combination of Tejima and Watanabe discloses the seal ring. 
Tejima does not disclose wherein the supply grooves are communicated with each other through a communication groove which is positioned on the inner diameter side of the seal portion and extends in the circumferential direction. 
However, Ohya teaches wherein the supply grooves are communicated with each other through a communication groove which is positioned on the inner diameter side of the seal portion and extends in the circumferential direction (316 communicates with supply grooves 312, 312, fig 10A).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the supply grooves of Tejima with a communication groove of Ohya to expel oil flowed to the second end within the pocket outside of the groove  (Ohya Para 0174).


Regarding claim 8, the combination of Tejima and Watanabe discloses the seal ring.
Tejima does not disclose further comprising dynamic pressure grooves each formed at the sliding surface between adjacent two of the supply grooves in the circumferential direction and being open on the sealed fluid side of the seal ring. 
However, Ohya teaches further comprising dynamic pressure grooves (113, fig 6) each formed at the sliding surface between adjacent two of the supply grooves in the circumferential direction (113 between 115 and 115, fig 6) and being open on the sealed fluid side of the seal ring (Watanabe 113 open to the sealed fluid side, fig 6). 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the dynamic pressure grooves of Ohya between the supply grooves of Tejima so that the friction loss is decreased not depending on the direction of rotation of the seal ring (Ohya Para 0033).


Regarding claim 9, the combination of Tejima and Watanabe discloses the seal ring.
Tejima does not disclose wherein the supply grooves are communicated with each other through a communication groove which is positioned on the inner diameter side of the seal portion and extends in the circumferential direction. 
However, Ohya teaches wherein the supply grooves are communicated with each other through a communication groove which is positioned on the inner diameter side of the seal portion and extends in the circumferential direction (316 communicates with supply grooves 312, 312, fig 10A).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the supply grooves of Tejima with a communication groove of Ohya to expel oil flowed to the second end within the pocket outside of the groove  (Ohya Para 0174).


Regarding claim 10, the combination of Tejima and Watanabe discloses the seal ring.
Tejima does not disclose further comprising dynamic pressure grooves each formed at the sliding surface between adjacent two of the supply grooves in the circumferential direction and being open on the sealed fluid side of the seal ring. 
However, Ohya teaches further comprising dynamic pressure grooves (113, fig 6) each formed at the sliding surface between adjacent two of the supply grooves in the circumferential direction (113 between 115 and 115, fig 6) and being open on the sealed fluid side of the seal ring (Watanabe 113 open to the sealed fluid side, fig 6). 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the dynamic pressure grooves of Ohya between the supply grooves of Tejima so that the friction loss is decreased not depending on the direction of rotation of the seal ring (Ohya Para 0033).


Regarding claim 11, the combination of Tejima, Watanabe and Ohya discloses the seal ring.
Tejima does not disclose further comprising dynamic pressure grooves each formed at the sliding surface between adjacent two of the supply grooves in the circumferential direction and being open on the sealed fluid side of the seal ring. 
However, Ohya teaches further comprising dynamic pressure grooves (113, fig 6) each formed at the sliding surface between adjacent two of the supply grooves in the circumferential direction (113 between 115 and 115, fig 6) and being open on the sealed fluid side of the seal ring (Watanabe 113 open to the sealed fluid side, fig 6). 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the dynamic pressure grooves of Ohya between the supply grooves of Tejima so that the friction loss is decreased not depending on the direction of rotation of the seal ring (Ohya Para 0033).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. SUSMITHA KONERU whose telephone number is (571)270-5333.  The examiner can normally be reached on Monday – Friday from 9 A.M. – 4 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Christine Mills can be reached on 571.272.8322.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.S.K/Examiner, Art Unit 3675                                                                                                                                                                                                        
	
	
/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675